No. 84-556
               IN THE SUPREME COURT OF THE STATE OF I\IONTANA
                                          1985




CATHERINE O'CONNOR, individually
and as Personal Representative
of the Estate of Alfred Fisher,
Deceased; RALPH FISHER, et al.,
                      Plaintiffs and Respondents,



JOHN F. WILKE, CARL L. CARAKER,
and ROBERT A. WILKE,
                      Defendants and Appellants.




APPEAL FROM:    District Court of the Fifth Judicial District,
                In and for the County of Beaverhead,
                The Honorable Frank Davis, Judge presiding.


COUNSEL OF RECORD:

       For Appellants:

               Schulz, Davis   &       Warren; John Warren, Dillon,
               Montana

       For Respondents:
               Burgess, Joyce      &   Whelan; Thomas Joyce, Butte,
               Montana



                                   Submitted on Briefs:     June 7, 1985
                                                 Decided:   August 29, 1985




                                   Clerk
Mr.J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e O p i n i o n o f t h e
Court.


          In      the        action        below,        Catherine              Fisher        O1Connor

i n d i v i d u a l l y , and a s P e r s o n a l R e p r e s e n t a t i v e o f t h e E s t a t e o f

Alfred Fisher,             t o g e t h e r w i t h Ralph F i s h e r , David F i s h e r and

P h y l l i s F i s h e r Crnkovich ( h e r e i n a f t e r F i s h e r s ) i n i t i a t e d t h i s

a c t i o n seeking t o q u i e t t i t l e t o f o u r mining claims.                               John

Wilke,       Carl     Caraker         and     Robert      Wilke          ( h e r e i n a f t e r Wilkes)

contested         the action             c l a i m i n g t h e y w e r e t h e owners o f             the

four      claims.            The      District       Court         of     the     Fifth       Judicial

District,         Beaverhead             County,      sitting           without      a    jury,       the

Honorable F r a n k M.             D a v i s p r e s i d i n g found f o r t h e F i s h e r s and

awarded them t i t l e and p o s s e s s i o n of t h e f o u r m i n i n g c l a i m s .

From t h i s judgment t h e W i l k e s a p p e a l .

          The p a r t i e s d i s p u t e t h e o w n e r s h i p o f            four unpatented

mining c l a i m s s i t u a t e d approximately t e n m i l e s s o u t h e a s t of

Wisdom, Montana.               The d i s p u t e d c l a i m s a r e i d e n t i c a l , a l t h o u g h

t h e p a r t i e s d o n o t a l w a y s r e f e r t o them by t h e same names.

          Fishers        are     the       successors         in    interest         of    the       late

A l f r e d F i s h e r who was t h e u n d i s p u t e d owner o f f o u r u n p a t e n t e d

mining c l a i m s l o c a t e d         i n Beaverhead County, Montana,                           namely

the     "Trapper,       " "Martin,"            "Pocahontas"             and     "Clara.   "         These

claims         are     based        on     properly          recorded           Certificates           of

Location d a t i n g back t o t h e y e a r 1948.

          S i n c e t h e r e c o r d i n g o f t h e C e r t i f i c a t e s o f L o c a t i o n , it

is    undisputed          by    either        party      that      the      Fishers,          or    their

predecessors            in     interest,         have     travel led            annua 1I.y     to     the

c l a i m s and p e r f o r m e d a s s e s s m e n t work v a l u e d a t $100 o r more.

This     assessment            work      consists       of    clearing           roads,       cleaning

d r a i n a g e s , i m p r o v i n g t u n n e l s and m a i n t a i n i n g a c a b i n .

          I t i s a l s o u n d i s p u t e d by e i t h e r p a r t y t h a t            since the

r e c o r d i n g of t h e C e r t i f i c a t e s o f       IJocation, t h e F i s h e r s ,          or

their       predecessors              in      interest,            have       filed       with        the
B e a v e r h e a d County C l e r k and R e c o r d e r t h e r e q u i r e d a f f i d a v i t s

of     performance            of         annual           assessment            work.              The       only

exception,         that       is        pertinent           to     this       appeal,        to     Fishers'

regular         filing       of    these          affidavits         i s f o r t h e year ending

August 3 1 ,       1977.          During t h i s t i m e p e r i o d , F i s h e r s f a i l e d t o

file     any     affidavit              of    annual         work       for     any     of    their          four

claims.           Although,             as        noted      above,       the      annual          work      was

performed by t h e F i s h e r s , o r t h e i r p r e d e c e s s o r s i n i n t e r e s t ,

during t h i s time p ~ r i o d .

          In     the     fall          of      1977,        the     Wilkes,         discovering              the

Fishers'         failure          to    f i l e t h e required             affidavits of                 annual

work f o r t h a t m i n i n g y e a r , r e l o c a t e d a c l a i m on t h e " C l a r a "

on November            27,    1977,          r e n a m i n g i t t h e "Deana."                The W i l k e s

adopted         the     Fishers'              discovery            site,        reestablished                its

corners,         and     recorded              their        Certificates              of     Location         on

November         28,    1977,          in     t h e o f f i c e of       t h e Beaverhead                County

C l e r k and R e c o r d e r .         S i m i l a r l y , t h e Wilkes, m o t i v a t e d by t h e

a b s e n c e o f t h e o t h e r a f f i d a v i t s o f a n n u a l work, p r o c e e d e d t o

r e l o c a t e on December                 31,    1977,      the    "Trapper,"              "Martin"        and

"Pocahontas"            renaming             the    latter         the     "Mink.      "      The        WiIkes

properly         recorded          their          Certificates            of    Location           with      the

Beaverhead         County C l e r k               end     R e c o r d e r on    February           7,     1978.

         S i n c e t h e Wilkes               relocated           the    f o u r mining claims i n

the    fa11      of     1977,          both       parties         have     performed          the        annual

a s s e s s m e n t work     and        filed       the appropriate affidavits.                              The

Fishers         subsequently brought                      this     lawsuit        seeking t o q u i e t

title      to    the     four          mining           claims.      The       issue       presented          on

appeal      is    whether              the    failure         of    the        Fishers        to    file      an

affidavit        of     performance                of    annual      a s s e s s m e n t work           on   the

four     mining        claims           for       the     year      ending       August        31,        1977,

caused      a    forfeiture             of     their interests,                 t h e r e b y making t h e

c l a i m s open f o r r e l o c a t i o n by t h e W i l k e s .
          The        thrust    of    t h e Wilkes'         argument          that    the    Fishers

f o r f e i t e d t h e i r i n t e r e s t s i n t h e mining c l a i m s f o r f a i l u r e t o

f i l e a n a f f i d a v i t o f a n n u a l work c e n t e r s a r o u n d t h e w o r d i n g

o f 5 82-2-103,           MCA.       This s t a t u t e provides i n p a r t pertinent

t o t h e case a t b a r a s follows:

                 A f f i d a v i t o f p e r f o r m a n c e o f a n n u a l work:
                  (1) The owner o f a l o d e o r p l a c e r c l a i m
                 who p e r f o r m s o r c a u s e s t o b e p e r f o r m e d
                 t h e a n n u a l work o r makes t h e improvements
                 r e q u i r e d by t h e           laws o f       t h e United
                 States       ...       in     order        t o prevent         the
                 f o r f e i t u r e o f t h e c l a i m , m u s t , w i t h i n 90
                 days a f t e r t h e e x p i r a t i o n o f t h e f e d e r a l
                 a n n u a l a s s e s s m e n t work p e r i o d , f i l e i n
                 t h e o f f i c e o f t h e county c l e r k o f t h e
                 c o u n t y i n which such c l a i m o r c l a i m s i s
                 s i t u a t e d an a f f i d a v i t o f h i s own o r a n
                 a f f i d a v i t o f t h e p e r s o n who p e r f o r m e d
                 s u c h work o r made t h e improvements                       ...

                  (4)   ...        Such a f f i d a v i t o r a c e r t i f i e d
                 copy t h e r e o f i s prima f a c i e e v i d e n c e o f
                 the facts therein stated.                  The f a i l u r e t o
                 f i l e such a f f i d a v i t s w i t h i n t h e period
                 a l l o w e d t h e r e f o r s h a l l b e prima f a c i e
                 e v i d e n c e t h a t s u c h l a b o r h a s n o t been
                 p e r f o r m e d and t h a t t h e owner o f t h e c l a i m
                 o r c l a i m s h a s abandoned and s u r r e n d e r e d
                 same.

          As    the statute itself               indicates,         §       82-2-103,      MCA,   was

e n a c t e d t o s u p p l e m e n t F e d e r a l s t a t u t o r y law.      The F e d e r a l A c t

it    supplements             is    the    Mineral        Lands      and       Mining      Act,     30

U.S.C.S        28.       This       act     specifies         how       a    mining       claim     is

preserved:

                  [Oln e a c h c l a i m l o c a t e d a f t e r t h e t e n t h
                 o f May, 1 8 7 2 and u n t i l a p a t e n t h a s been
                 i s s u e d t h e r e f o r , n o t less t h a n $100 w o r t h
                 of         labor           shall       be    performed             or
                 improvements made d u r i n g e a c h y e a r                  ...
                 and upon a f a i l u r e t o comply w i t h t h e s e
                 c o n d i t i o n s , t h e c l a i m o r mine upon which
                 s u c h f a i l u r e o c c u r r e d s h a l l b e open f o r
                 r e l o c a t i o n i n t h e same manner a s i f no
                 l o c a t i o n o f t h e same had e v e r b e e n made,
                 provided            that       the original           locators,
                 their             heirs,          assigns         or         legal
                 r e p r e s e n t a t i v e s , h a v e n o t resumed work
                 upon t h e c l a i m a f t e r f a i l u r e and b e f o r e
                 such         location     ...          The   period        within
                 which t h e work r e q u i r e d t o b e done
                 a n n u a l l y on a l l u n p a t e n t e d m i n e r a l c l a i m s
                 l o c a t e d s i n c e May 1 0 , 1 8 7 2 , i n c l u d i n g
                 such claims i n t h e T e r r i t o r y o f Alaska,
                 s h a l l commence a t 1 2 : 00 o ' c l o c k m e r i d i a n
                 on t h e f i r s t d a y o f S e p t e m b e r s u c c e e d i n g
                 the       date      of      location           of          such
                 claims      ...
          Thus,     30 U.S.C.           §   28 i m p o s e d t h e r e q u i r e m e n t t h a t $100

worth of         l a b o r had      t o b e p e r f o r m e d o r i m p r o v e m e n t s made on

each claim annually i n order t o preserve t h e possessory r i g h t

t o t h e claim.            In addition,             the Federal s t a t u t e s t a t e s t h a t

if    t h e a s s e s s m e n t work i s n o t d o n e i n a g i v e n y e a r ,                     but i f

the     original         locator            resumes       working          on    the         claim,     the

dereliction         of      the year before                 is    forgiven        i f    t h e work       is

resumed b e f o r e r e l o c a t i o n .           Thus, t h e F e d e r a l s t a t u t e s i m p l y

r e q u i r e s t h e work t o b e d o n e a n n u a l l y .               I f t h e work i s n o t

done t h e c l a i m i s open f o r r e l o c a t i o n .                 I f t h e work i s d o n e

t h e c l a i m i s n o t open f o r r e l o c a t i o n .

         The W i l k e s       do      not dispute           the       fact     that the         Fishers

performed t h e r e q u i r e d             a s s e s s m e n t work o n e a c h o f           the     four

claims.       The W i l k e s c o n c e d e t h a t a n n u a l l y , i n c l u d i n g t h e y e a r

ending August 31,                 1977, t h e F i s h e r s t r a v e l l e d t o t h e c l a i m s

and    performed         and      made       improvements              amounting         to    a t    least

$100.        Instead,          t h e Wilkes          argue t h a t because               the     Fishers

failed      to     file      an     affidavit          of    annual        work         for    the     year

e n d i n g August       31,      1977,        the Fishers'             claims were            forfeited

under     5 82-2-103,             MCA.         The     Wilkes          assert     that        under     the

wording       of    5 82-2-103,              MCA,      the       legislature            unequivocally

mandated       a    forfeiture of                Fishers'        i n t e r e s t i n t h e i r claims

f o r f a i l u r e t o f i l e t h e i r a f f i d a v i t o f a n n u a l work.

          I n s u p p o r t o f t h e i r i n t e r p r e t a t i o n o f 5 82-2-103,                  MCA,

the     Wilkes       rely         on     the      chanqe         of     wording         by     the     1971

legislature            of       then           5 50-704,              R.C.M.       (1947) ,           which

s u b s t i t u t e d t h e p e r m i s s i v e word      "may" f o r t h e m a n d a t o r y word

"must"      with      reference             to    the       filing        with     the        clerk     and

r e c o r d e r o f t h e a f f i d a v i t o f a n n u a l work.               The amendment h a s

now b e e n      codified         as        82-2-103,        MCA.         Although t h i s Court
p o s e d t h e q u e s t i o n o f t h e l e g a l e f f e c t o f t h i s amendment i n

Sawyer-Adecor           International,          Inc. v. Anglin            ( 1 9 8 2 ) , 198 Mont.
440,     646 P.2d 1194,       we deferred         interpretation of               the    new

l a n g u a g e b e c a u s e w e r u l e d t h a t S 82-2-103,          MCA,    d i d n o t come

i n t o p l a y and was i r r e l e v a n t i n t h i s p a r t i c u l a r c a s e .           The

c a s e a t b a r , however, p r e s e n t s a n o p p o r t u n i t y f o r t h i s C o u r t

t o i n t e r p r e t t h e new l a n g u a g e o f 5 82-2-103,           MCA.

          I n Sawyer-Adecor           I n t e r n a t i o n a l we developed t h e h i s t o r y

of    S 82-2-103,         MCA,     by e x p l o r i n g t h e     language o f          former

50-704,        R.C.M.       (1947)    .        We    stated       that     former       S 50-704
p r o v i d e d t h a t t h e owner o f a l o a d o r p l a c e r m i n i n g c l a i m who

p e r f o r m e d t h e a n n u a l a s s e s s m e n t work "may" f i l e i n t h e o f f i c e

of t h e c o u n t y c l e r k and r e c o r d e r where t h e c l a i m was s i t u a t e d

an   affidavit          showing t h e n a t u r e and           character of            t h e work

that     had    been      done     on     the    mining      claim.         Section          50-704

f u r t h e r provided t h a t "such a f f i d a v i t s          . . . are       prima f a c i e

evidence o f t h e f a c t s t h e r e i n s t a t e d . "

         While t h e       f o r m e r S 50-704,         R.C.M.      was i n e f f e c t t h i s

C o u r t d e c i d e d Coleman v.        Curtis       ( 1 8 9 2 ) , 1 2 Mont. 301,    30 P .

266, w h i c h h e l d t h a t c o m p l y i n g w i t h t h e s t a t u t e was m e r e l y a

means o f p r e s e r v i n g p r i m a f a c i e e v i d e n c e t h a t t h e a s s e s s m e n t

work     requirements          had      been    fulfilled.           Later      in     1895 came

Davidson v .         Bordeau         (1895),        1 5 Mont. 245,     38 P. 1075,     in

which t h i s C o u r t d e c i d e d t h a t w h i l e t h e a f f i d a v i t o f a n n u a l

work was prima            f a c i e e v i d e n c e t h a t t h e a s s e s s m e n t work had

been    done,      o r a l evidence could be                 given    t o prove t h a t t h e

work had b e e n d o n e w i t h o u t r e g a r d t o t h e a f f i d a v i t .             Hence,

i t was t h e e s t a b l i s h e d     law i n Montana           f o r seventy-six           years

t h a t i f o n e p e r f o r m e d t h e f e d e r a l l y r e q u i r e d a s s e s s m e n t work

t h a t t h e possessory r i g h t s t o t h e claim w e r e preserved.

         As      stated          above,         S. 50-704,        R.C.M         (1947),         was

s u b s e q u e n t l y amended by t h e l e g i s l a t u r e i n        1 9 7 1 , a n d i s now

carried       f o r w a r d a s S 82-2-103,           MCA.      The e f f e c t o f t h e 1 9 7 1
amendment,               as      this        Court       explained            in        Sawyer-Adecor

International,                i s t h a t w h e r e a s u n d e r S 50-704          the f i l i n g of

an annual             a f f i d a v i t was p e r m i s s i v e       ("may") it i s now u n d e r

S 82-2-103,             MCA,     mandatory         ("must").            In addition,           the last

sentence               of       §    50-704        which              provided          that         "such

affidavits            . . . are          prima       facie        evidence         of       the      facts

t h e r e i n s t a t e d " was r e t a i n e d by t h e 1971 amendment v e r b a t i m .

And f u r t h e r m o r e ,      t h e 1971 amendment added t h i s p r o v i s i o n a s

t h e l a s t s e n t e n c e t o S 82-2-103,                MCA:         "The f a i l u r e t o f i l e

s u c h a f f i d a v i t s w i t h i n t h e p e r i o d a l l o w e d t h e r e f o r s h a l l be

prima       f a c i e e v i d e n c e t h a t s u c h l a b o r h a s n o t been p e r f o r m e d

and t h a t t h e owner o f t h e c l a i m h a s abandoned o r s u r r e n d e r e d

same.   "
            In     reviewing           the     case      law      and      language         of    former

5 50-704,          R.C.M.        (1947) , and t h e new l a n g u a g e o f 5 82-2-103,

MCA,    i t i s c l e a r t o t h i s C o u r t t h a t it i s t h e a s s e s s m e n t work

and n o t t h e a f f i d a v i t o f a n n u a l work t h a t c o n t r o l s .               W e agree

w i t h t h e D i s t r i c t Court t h a t t h e omission of t h e a f f i d a v i t i s

o n l y prima          f a c i e e v i d e n c e t h a t t h e a s s e s s m e n t work was n o t

performed.               W e do n o t a g r e e with t h e Wilkes'                      argument t h a t

the     legislature             in     adopting       S 82-2-103,           MCA,        unequivocally

mandated          a     forfeiture of           Fishers'          i n t e r e s t i n t h e i r mining

claims f o r f a i l u r e t o f i l e t h e i r a f f i d a v i t of                    a n n u a l work.

The W i l k e s i g n o r e t h e l a s t s e n t e n c e o f 9 82-2-103,                   MCA, which

s a y s t h a t t h e o m i s s i o n t o f i l e a n a f f i d a v i t i s "prima f a c i e

e v i d e n c e t h a t s u c h l a b o r h a s n o t been p e r f o r m e d . "             Since t h e

work     was          admittedly        performed,          this        Court      holds       that   the

Fishers'         claims w e r e n o t s u b j e c t t o f o r f e i t u r e because o f t h e

failure          to     file     one    affidavit         in      a    period      of     over    thirty

years.           C e r t a i n l y t h e F i s h e r s ' c l a i m s w e r e n e v e r abandoned.

            Thus       we     hold     that      while      §     82-2-103,        MCA,       made    the

f i l i n g o f a n a f f i d a v i t o f a n n u a l work m a n d a t o r y , t h e p e n a l t y

f o r f a i l u r e t o comply w i t h t h e mandate r e q u i r e s t h e owner t o
assume the burden of proving that he did in fact locate the
claim and that he did the assessment work within the federal
mining year.    In the case at bar the Fishers proved the work
was done, the Wilkes conceded the work was done, and the
trial court found the work was done.         Hence, the presumption
that the work was not done was contradicted and overcome by
other    evidence.    Since    the    work   was   done   the   federal
statutory    requirement was    met     (30 U.S.C.    §   28)   and   the
plaintiffs are entitled to keep their possessory rights to
the claims against all but the United States.
        The judgment of the District Court is affirmed.




We concur: